
	
		II
		110th CONGRESS
		1st Session
		S. 703
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Mr. Kohl (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To expand the definition of immediate
		  relative for purposes of the Immigration and Nationality Act.
	
	
		1.Definition of immediate
			 relativeSection
			 201(b)(2)(A)(i) of the Immigration and
			 Nationality Act (8 U.S.C.
			 1151(b)(2)(A)(i)) is amended by inserting For purposes
			 of this subsection, a child of a parent of a citizen of the United States shall
			 be considered an immediate relative if the child is accompanying or following
			 to join the parent. after at least 21 years of
			 age..
		
